Citation Nr: 0704910	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-06 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972, to include service in Vietnam from October 1970 
to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

A hearing was held at the RO in October 2005 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

As set forth below, in this decision, the Board has 
determined that new and material evidence has been received 
to reopen the claim of service connection for a psychiatric 
disorder.  Additional evidentiary development, however, is 
required prior to further consideration of the underlying 
claim.  Thus, the claim of entitlement to service connection 
for a psychiatric disorder on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO most recently denied the claim of entitlement to 
service connection for a psychiatric disorder in a final 
rating decision dated in August 2001; the veteran did not 
appeal the RO's decision within the applicable time period 
and it became final.

2.  Evidence received since the final August 2001 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the service 
connection claim for a psychiatric disorder.  

CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the August 2001 rating decision 
denying service connection for a psychiatric disorder is new 
and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

In the decision below, the Board has reopened the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder to include bipolar disorder.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the veteran has 
resulted.  Accordingly, regardless of whether VA fulfilled 
its duties to notify and assist in relation to this issue, no 
harm or prejudice to the veteran has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Factual Background

The veteran's service medical records include a June 1969 
enlistment examination report which revealed that a 
psychiatric evaluation was normal.  The veteran subjectively 
noted that he had some nervous trouble as well as depression 
and excessive worry.  The examiner further explained that the 
veteran was easily upset and worried.  The veteran was seen 
in April 1970 with complaints that he was nervous a lot and 
had trouble sleeping.  In August 1970, the veteran was seen 
again with complaints of nervousness and the record notes 
emotional problems.  The January 1972 separation examination 
report reflects that a psychiatric evaluation was normal.   

On VA examination conducted in 1972, the veteran had no 
psychiatric complaints and no evaluation was undertaken.

The veteran filed his original service connection claim for a 
nervous disorder in July 1984.  

A medical report from a state department of social services 
indicates that the veteran was hospitalized in August 1982 
and from December 1982 to January 1983 for treatment of 
depression.  When evaluated in August 1984, a diagnosis of 
mild to moderate dementia, of unclear etiology, was made.  It 
was also noted that the veteran had manic depressive bipolar 
disorder.  

In a March 1985 rating action, the RO denied service 
connection for dementia, noting that the service medical 
records were negative as to treatment or a diagnosis of any 
psychiatric disorder and that currently diagnosed dementia 
was of unclear etiology.

Between 1985 and 1999, the veteran attempted, unsuccessfully, 
to reopen his claim for a psychiatric disorder, 

In December 1999, the veteran filed to reopen his claim and 
it appears that at that time, he submitted additional 
evidence in support of the claim consisting of the December 
1999 statement of a VA doctor.  The doctor stated that he had 
treated the veteran for a number of years for a severe case 
of bipolar illness dating back to his military service.  The 
doctor indicated that there were medical records from 1972 
which revealed the veteran's depressive illness when he 
overdosed on Dalmane and had depression related to his 
military experience.  The doctor opined that the veteran's 
bipolar condition was related to his service and had 
continued to worsen since that time. 

Also apparently added to the filed in December 1999 were 
private medical records from Hale Hospital dated in October 
1972 which reflect that the veteran was treated for an 
overdose of Dalmane and a diagnosis of " ? of 
schizophrenia" was made.  

The veteran again filed to reopen the claim in 2000.  

In an August 2001 rating decision, the RO determined that a 
psychiatric condition existed prior to service but was not 
chronically aggravated therein, noting that the earliest 
diagnosis of a psychiatric disorder was made in 1982 at which 
time depression was diagnosed.  The veteran was notified of 
that decision in August 2001 but did not appeal it, and the 
decision became final.

In September 2003, the veteran again filed to reopen the 
claim.  VA medical records dated in 2002 and 2003 showed that 
the veteran received treatment for bipolar disorder.  

In a March 2004 rating decision, the RO determined that the 
service connection claim for dementia of unknown etiology 
remained denied because the evidence submitted was not new 
and material, and the veteran has appealed that 
determination.

The record contains a March 2005 medical statement of a VA 
staff physician.  The doctor indicated that he had been 
treating the veteran for a few years and had indicated in 
July 2004 that he thought the veteran's bipolar disorder 
might have surfaced in service.  The doctor stated that at 
this time, he could state with certainty, that the evidence 
supports a conclusion that the veteran' bipolar disorder is 
service connected and is the direct result of being in 
service.

The veteran presented testimony at a hearing held at the RO 
in October 2005 before the undersigned Veterans Law Judge.  
The veteran testified that prior to service, he had no pre-
existing psychiatric problems and had received no treatment 
of a psychiatric nature.  The veteran testified that he 
believed that his psychiatric problems began in 1970 during 
non-combat service in Vietnam.   

The Board notes that the record contains additional evidence 
which includes a July 1988 determination of the Social 
Security Administration showing that the veteran was eligible 
for continued benefits based on a primary diagnosis of 
borderline personality disorder and a secondary diagnosis of 
cerebral dysfunction; however it is difficult to determine 
when this evidence was added to the record.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  When there is evidence that certain 
enumerated chronic conditions, including psychoses, manifest 
to a degree of 10 percent or more within one year of 
discharge from service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As reported above, in an August 2001 rating decision, the RO 
determined that a psychiatric condition existed prior to 
service but was not chronically aggravated therein.  The RO 
explained that the earliest diagnosis of a psychiatric 
disorder was made in 1982, at which time depression was 
diagnosed.  The veteran was notified of that decision in 
August 2001 but did not appeal it, and the decision became 
final.  38 U.S.C.A. § 7105(c).

The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  With these considerations, 
the Board has reviewed the record, with particular attention 
to the additional evidence received since the final August 
2001 rating decision.  After reviewing the record, the Board 
finds that the additional evidence received since the final 
August 2001 rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156.

Initially, the Board would like to address the finding made 
by the RO in August 2001 to the effect that the veteran's 
psychiatric disorder was a condition which existed prior to 
service and for which chronic aggravation would have to be 
shown to warrant service connection.  In this regard, the 
Board points out that by statute, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

At the time of the August 2001 rating decision, the 
provisions of 38 C.F.R. § 3.304(b) required only a finding 
that clear and unmistakable evidence showed that an injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, during the course of this 
appeal, the provisions of 38 C.F.R. § 3.304(b) were 
invalidated as being inconsistent with 38 U.S.C.A. § 1111.  
See generally Cotant v. Principi, 17 Vet. App. 116 (2003), 
Jordan v. Principi, 17 Vet. App. 261 (2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
pre-existed service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 
370 F.3d 1089 (Fed.Cir. 2004).

The Board observes that the veteran testified that, prior to 
service, he had no pre-existing psychiatric problems and had 
received no treatment of a psychiatric nature.  Moreover, on 
his enlistment physical examination of 1969, although the 
veteran complained of nervousness and worry, psychiatric 
evaluation was normal.  However, whether the record contains 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness in this case is a matter for the RO 
to consider on remand.  Clear and unmistakable evidence is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (noting that "clear and convincing" burden 
of proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003).  Thus, given that the determination is up to the RO 
on remand, the Board will proceed with this appeal both as 
one possibly based on direct service incurrence of a 
psychiatric disorder as well as one possibly based on 
aggravation of a pre-existing psychiatric disorder.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

The additional evidence received since the final denial of 
the claim in August 2001 includes a March 2005 VA medical 
statement of a VA staff physician in which a doctor indicated 
that he had been treating the veteran for a few years for 
bipolar disorder and believed with certainty that the 
evidence supports a conclusion that the veteran' bipolar 
disorder is service connected and is the direct result of 
being in service.  For the limited purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The veteran's claim of service connection for a psychiatric 
disorder was previously denied by the RO in August 2001, in 
part, on the basis that the record contained no evidence of 
any psychiatric treatment or diagnosis prior to 1982.  
However, it is clear that evidence that was on file at that 
time reflected that the veteran was treated for an overdose 
and diagnosed with a possible psychiatric disorder in 1972, 
within a year of his discharge from service.  It appears that 
the RO did not consider this evidence in August 2001.  In 
addition, the record now contains an opinion issued in 2005 
from a treating VA doctor etiologically linking the veteran's 
currently diagnosed bipolar disorder to service.  Obviously, 
this evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate the claim.  The Board also notes 
that the aforementioned evidence also raises a reasonable 
possibility of substantiating the claim, particularly when 
viewed in conjunction with evidence that was of record even 
prior to August 2001.  For these reasons, the Board finds 
that the additional evidence received since August 2001 
warrants a reopening of the veteran's claim for service 
connection for a psychiatric disorder as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
to include bipolar disorder is reopened; to that extent only, 
the appeal is granted.


REMAND

As set forth above, the veteran contends that his currently 
claimed psychiatric disorder is related to service.  After 
having carefully considered the matter, the Board believes 
that additional development is in order prior to further 
appellate consideration.

First, although the RO provided the veteran with a VCAA 
notification letter regarding his service connection claim 
for a psychiatric disorder in January 2004, the United States 
Court of Appeals for Veterans Claims (Court) has since issued 
a decision holding that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA notice previously provided to the veteran did not 
contain notice of all five elements of a service connection 
claim.  Thus, a corrective letter should be issued on remand.

In addition, the Board notes that the record on appeal 
appears to be incomplete.  At his October 2005 hearing, the 
veteran testified that he received treatment shortly after 
service at Danvis State Hospital in Massachusetts and from 
Dr. S., his family doctor.  It appears that records of such 
treatment have not yet been requested and may be of 
importance in establishing that a psychiatric disorder was 
definitively diagnosed within the veteran's first post-
service year or shortly thereafter.

The Board also believes that it would be helpful to obtain 
from the VA doctor who provided a medical statement in March 
2005 (to the effect that he could state with certainty that 
the evidence supports a conclusion that the veteran' bipolar 
disorder is service connected and is the direct result of 
being in service) an explanation of the reasons which support 
that conclusion. 

The Board also finds that a medical examination and opinion 
is warranted in this case.  38 C.F.R. § 3.149(c)(4); Charles 
v. Principi, 16 Vet. App. 370 (2002). Although the record 
contains several medical opinions, it is not clear to what 
extent these have been based on a complete review of the 
veteran's medical history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences 
described). Given the veteran's long and complex psychiatric 
history, the Board finds that a review of the veteran's 
complete medical records is essential in providing an opinion 
as to the etiology of the currently claimed psychiatric 
disorder.  Moreover, inasmuch as there is some question 
raised as to whether a psychiatric disorder existed prior to 
service, the Board will request that this matter also be 
addressed and clarified by the examiner.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim of service 
connection for a psychiatric disorder as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
ask that he provide the information (such 
as the dates and locations of treatment) 
necessary to obtain records of treatment 
from his family physician Dr. S., and 
from the Danvis State Hospital in 
Massachusetts, as the veteran reported in 
his 2005 hearing testimony that these 
sources provided psychiatric treated for 
him shortly after service.  After 
obtaining any necessary authorization for 
the release of information, the RO should 
request such records.

3.  The RO should request an addendum 
from the VA doctor who provided the March 
2005 medical opinion, asking that he 
provide a detailed explanation of the 
evidence and factors he considered 
persuasive in reaching his conclusion.   

4.  The veteran should be scheduled for 
VA examination in conjunction with the 
claim for a psychiatric disorder.  A 
diagnosis of any currently manifested 
disorder(s) should be made.  All 
necessary special studies or tests are to 
be done.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
review of the claims folder should be 
noted on the examination report.

a.  Initially, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the veteran's claimed 
psychiatric disorder existed prior to 
service and if so was chronically 
aggravated during service.  (In so 
determining, particular attention should 
be given to the enlistment examination 
report of 1969, the 1970 medical records 
and the 1972 separation examination).  If 
it is determined that a psychiatric 
disorder existed prior to service and 
became permanently worse during service, 
but only to the extent which was to be 
expected in accordance with the natural 
progression of the disease, the examiner 
should so state.  

b.  After examining the veteran and 
reviewing the claims folder, if the 
examiner determines that no psychiatric 
disorder existed prior to service, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
currently manifested psychiatric disorder 
is etiologically related to the veteran's 
active service or had its onset therein 
or in the first post-service year.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

c.  If any of the requested opinions 
cannot be determined on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, 
with an explanation as to why this is so.

*  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

** Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

5.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  The RO should review 
the record and ensure that all questions 
posed in this Remand have been adequately 
addressed.

6.  Finally, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder on 
a direct basis or if it is believed to be 
more appropriate, on the basis of 
aggravation of a pre-existing condition 
in light of the guidance set forth in 
Wagner v. Principi, 370 F.3d 1089, 1094-
1096 (Fed.Cir. 2004), and VAOPGCPREC 3-
2003 (see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 
17 Vet. App. 261 (2003)) with regard to 
the presumption of soundness with 
consideration of any additional 
information obtained as a result of this 
remand (as discussed in this decision).  
If the determination with respect to this 
claim remains unfavorable, the RO must 
issue a Supplemental Statement of the 
Case and provide the veteran a reasonable 
period of time in which to respond.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


